DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This Allowance is in response to Applicant’s Amendment filed June 16, 2021. Claims 1-2, 4-6, 9-14, 16-18, and 20-25 are currently pending and examined.
			
                                             Allowable Subject Matter
3.    	Claims 1-2, 4-6, 9-14, 16-18, and 20-25 (renumbered as 1-20) are allowed.
 	The following is an examiner’s statement of reasons for allowance:
  	The prior art references most closely resembling Applicant’s claimed invention are: Koehler (U.S. Patent No. 7,493,593) in view of Favre et al (U.S. Application No. 20130073334, hereinafter Favre).
With reference to currently amended claim 1, the prior art of record, alone or combined, neither teaches nor renders obvious the limitations “ constructing a confluence graph for a tutorial video corresponding to the business process model by (i) generating text corresponding to audio of the tutorial video and identifying activities within the text ; applying a linear regression-based machine learning model to the tutorial video to determine a particular value indicative of confluent concepts of the tutorial video, wherein the linear regression-based machine learning model is trained on a set of tutorial videos to output the particular value; extracting one or more sub-graphs of the confluence graph by grouping pairs of concept nodes having weighted edges greater than the particular value; selecting at least one of the extracted sub-graphs and comparing the concepts of the business process model and the concept nodes of the at least one extracted sub-graph of the confluence graph to identify inconsistencies between the business process model and the corresponding tutorial video; and outputting the identified inconsistencies to at least one user”.
With reference to currently amended claim 13, the prior art of record, alone or combined, neither teaches nor renders obvious the limitations “apply a linear regression-based machine learning model to the tutorial video to determine a particular value indicative of confluent concepts of the tutorial video, wherein the linear regression-based machine learning model is trained on a set of tutorial videos to output the particular value: extracting one or more sub-graphs of the confluence graph by grouping pairs of concept nodes having weighted edges greater than the particular value; comparing select at least one of the extracted sub-graphs and compare the concepts of the business process model and the concept nodes of the at least one extracted sub-graph of the confluence graph to identify inconsistencies between the business process model and the corresponding tutorial video; and outputting output the identified inconsistencies to at least one user”.

With reference to currently amended claim 20, the prior art of record, alone or combined, neither teaches nor renders obvious the limitations “constructing a confluence graph for a tutorial video corresponding to the business process model by (i) generating text corresponding to audio of the tutorial video and identifying activities within the text 
With reference to currently amended claim 20, the prior art of record, alone or combined, neither teaches nor renders obvious the limitations “constructing a confluence graph for the tutorial video corresponding to the business process model at least in part by creating a respective concept node for each of the assigned concepts within the confluence graph and creating a weighted edge between one or more pairs of 
The reasons for allowance for all dependent claims 2-6, 9-14, 16-18, and 20-25 are the same as established for independent claims 1, 13, 17 and 20.
	The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible. The claim as a whole effects an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Romain Jeanty whose telephone number is (571) 272-6732. The examiner can normally be reached on M-F 9:00AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Romain Jeanty/
Primary Examiner, Art Unit 3623
August 23, 2021